Citation Nr: 0822927	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression, anxiety and post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from September 2001 until 
November 2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  At entrance to active duty service, the veteran's 
psychiatric evaluation was normal.

2.  Service medical records show treatment for major 
depression, attempted suicide, hospitalization and intensive 
psychotherapy. 

3.  A psychiatric disorder continued to be shown after 
separation from service.  

4.  The competent evidence relates the veteran's psychiatric 
disorder to active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering the veteran's claim for service connection for 
a psychiatric disorder, the Board begins by considering 
whether the veteran's acquired psychiatric disability existed 
prior to service.  In this regard, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  His enlistment examination in June 2001 
revealed normal psychiatric findings.  He denied nervous 
trouble of any sort, loss of memory or amnesia, frequent 
trouble sleeping, receiving counseling of any type, 
depression or excessive worry, attempted suicide or being 
evaluated or treated for a mental condition, in a report of 
medical history completed at that time.  Because the entrance 
examination did not show any psychiatric disability, he was 
presumed to be psychiatrically soundness at time of entrance 
into active duty.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption. The Board 
acknowledges a Medical Board report of September 2002 finding 
that the veteran's "major depressive disorder, recurrent, 
severe" existed prior to service (EPTS). However, a Medical 
Board report in August 2002, one month earlier, reached the 
opposite conclusion, finding that his major depressive 
disorder did not EPTS and was permanently aggravated by 
service.  

There is no explanation as to the difference of opinion 
between the Medical Board reports.  As such, and giving the 
veteran the benefit of the doubt, the Board will proceed 
under the premise that his psychiatric disability did not 
preexist service, and was not aggravated by service. 

The service medical records reflect numerous psychiatric 
treatment records and at least one psychiatric 
hospitalization associated with the veteran's psychiatric 
disorder.  The medical evidence consistently reflects that he 
had tried to commit suicide three times within a six month 
period while on active duty. 

Additional records in the file document participation in 
intensive outpatient psychotherapy programs. Two months prior 
to discharge, in a September 2002 medical board report, the 
veteran was diagnosed with major depressive disorder, 
recurrent and severe in nature. In November 2002, just 
shortly prior to discharge, the veteran underwent a 
separation examination, which noted that psychiatric function 
was abnormal.

The Board acknowledges the continuous in-service treatment 
referable to a psychiatric disorder during service. As the 
medical records reflect continuous medical treatment for a 
psychiatric disorder, the Board finds that a chronic 
psychiatric disorder was shown in service.  

Next, post-service evidence reflects essentially continuous 
complaints and treatment for a psychiatric disorder and the 
claims file contains various psychotherapy notes and letters 
from treating medical professionals confirming the veteran's 
on-going mental health treatment.  Additionally, a VA 
examination in May 2004 diagnosed the veteran with severe 
major depressive disorder. Based on the foregoing, the post-
service clinical records reveal a continuity of psychiatric 
symptomatology. 

Finally, service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  Specifically, a letter dated in July 2004 from 
the veteran's treating psychiatrist noted that his mental 
condition was caused by his admission to the military and 
that he did not exhibit any of the symptoms associated with 
his condition prior to service.  

Further, a psychiatric consultation note from May 2006 
additionally documents the relationship between his mental 
condition to service, noting that the "veteran recounted an 
extensive psychiatric history that began in the military."  
There is no contradictory medical evidence of record.  The 
May 2004 VA examination confirmed a psychiatric diagnosis but 
rendered no opinion as to etiology.  As such, the medical 
evidence discussed above supports a nexus between military 
service and his claim.  

Given that the veteran psychiatric evaluation was normal at 
the time of entrance onto active duty, a chronic psychiatric 
disorder was noted in service, psychiatric treatment has been 
continuously documented following service, and a medical 
nexus between the veteran's current complaints and active 
duty has been provided, the Board finds entitlement to 
service connection for a psychiatric disorder is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


